Bullard, J.
Briscoe, as assignee of Bogart & Hoopes, is appellant from a judgment of the Court of Probates of the parish of Madison, which rejected his claim against the estate of S. and E. Floyd, as it was placed on the tableau by the curator. It was opposed by several creditors; and there were other oppositions *198upon which the court below pronounced, but which we cannot notice, inasmuch as Briscoe is the only appellant, and no other party prays for any amendment of the judgment in his favor.
The claim of Bogart & Hoopes is in the form of an open account, under-date of November, 1835, in which Floyd is charged with their acceptance of his draft on them, of the 6th of November, at fourteen months, for $4518 51, and commissions for acceptance of the same $112 95 ; total, $4631 46. The draft is neither produced nor accounted for, and there is no evidence that it was ever taken up by the acceptors. The court did not err, therefore, in rejecting the claim upon the merits.
Briscoe, not being a creditor, had no right to make opposition to any other claims.

Judgment affirmed.